Opinion issued November 14, 2002










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00887-CR
____________

ALVIN C. SMITH, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 278th District Court
Walker County, Texas
Trial Court Cause No. 20,811-C



MEMORANDUM  OPINION
	We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on March 22, 2002.  A motion for new trial was timely filed on
April 18, 2002.  See Tex. R. App. P. 21.4(a).  The deadline for filing notice of appeal
was therefore June 20, 2002, 90 days after sentencing.  See Tex. R. App. P. 26.2(a)(2). 
Notice of appeal was filed on July 23, 2002, 33 days after the deadline.
	We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
 All pending motions are denied as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Hedges, Keyes, and Duggan. (1)
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Lee Duggan, Jr., retired Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.